



Exhibit 10.3
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD




Name:
 
Address:
 



In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), as an incentive for increased efforts and successful
achievements, Franklin Resources, Inc. (the “Company”) has awarded Participant
Restricted Stock Units (“Units”) over common stock of the Company subject to the
terms and conditions of the accompanying Restricted Stock Unit Award Agreement
(the “Award Agreement”), this Notice of Restricted Stock Unit Award (the “Notice
of Award” and together with the Award Agreement, the “Award”) and the 2002 Plan,
as follows (capitalized terms used but not defined in this Notice of Award have
the same meaning as set forth in the 2002 Plan):


Award Number:
 
Award Date:
 
Total Number of Units Awarded:
 
Grant Date Value of Award (USD):
 
Restrictive Covenants Apply:
[Insert “Yes” or “No”]



Vesting Schedule:


[Vesting schedule performance terms subject to approval of the Compensation
Committee of the Board of Directors of the Company.]


For purposes of this Notice of Award and the Award Agreement, the term “vest”
shall mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company (other than pursuant to Section 16 of the Award
Agreement).
Nothing in this Award, or in the 2002 Plan, which is incorporated herein by this
reference, affects the Company’s, or a Subsidiary’s, right to terminate, or to
change the terms of, Participant’s employment at any time, with or without
cause.
If restrictive covenants apply to the Award (as indicated above), such
restrictive covenants shall be governed by the provisions of Exhibit A to the
Award Agreement and, for the avoidance of doubt, Exhibit A shall form part of
the Award Agreement.
From time to time, the Company may be in a “Blackout Period” and/or subject to
applicable securities laws that could subject Participant to liability for
engaging in any transaction involving the sale of the Shares. Prior to the sale
of any Shares acquired under this Award, it is Participant’s responsibility to
determine whether or not such sale of Shares will subject Participant to
liability under insider trading rules or other applicable securities laws.
In receiving this Award, Participant is hereby notified and, by accepting the
Award, whether in electronic form or otherwise, the Participant agrees that the
following constitute certain of the terms, conditions and obligations of
receiving, holding and potentially vesting in, and settlement of the Award:


1

--------------------------------------------------------------------------------





(i)     Participant may receive the 2002 Plan prospectus in connection with the
Form S-8 registration statement for the 2002 Plan, any updates thereto, the 2002
Plan, the Award Agreement and this Notice of Award (collectively, the “2002 Plan
Documents”) in electronic form either through the Company’s intranet, the
website of the third party stock administration provider used by the Company, or
another form of electronic communication (e.g., e-mail), as determined by the
Company;
(ii)     Participant has access to the Company’s intranet and the internet;
(iii)     Participant may be required to acknowledge receipt of electronic or
paper copies of the 2002 Plan Documents and the Company’s most recent annual
report to stockholders; and
(iv)     Participant has familiarized himself or herself with and has accepted
the Award subject to the terms and provisions of the 2002 Plan Documents.
Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the 2002 Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the 2002 Plan, and the
Company’s most recent annual report to stockholders by requesting them from
Stock Administration at the Company, One Franklin Parkway, San Mateo, CA
94403-1906. Telephone +1 (650) 312-2000. Email [ ]. Participant may also
withdraw Participant’s consent to receive any or all documents electronically by
notifying Stock Administration at the above address in writing.
By accepting the Award, whether in electronic form or otherwise, Participant
agrees that the Award is granted under and governed by the terms and conditions
of the 2002 Plan, this Notice of Award, and the Award Agreement.




2

--------------------------------------------------------------------------------






FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement, together with any Exhibits or
Appendix(es) attached hereto (hereinafter, collectively, the “Agreement”), is
made as of the Award Date set forth in the Notice of Restricted Stock Unit Award
(the “Notice of Award”) between Franklin Resources, Inc. (the “Company”) and
Participant named therein (“Participant”).


WITNESSETH:


WHEREAS, the Board of Directors and stockholders of the Company have adopted the
Franklin Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of Restricted Stock Units (“Units”) to eligible
individuals as an incentive in connection with the performance of services for
the Company and its Subsidiaries, as defined in the 2002 Plan, which is
incorporated herein by this reference (capitalized terms used but not defined in
this Agreement have the same meaning as set forth in the 2002 Plan or the Notice
of Award, as applicable); and


WHEREAS, the Company recognizes the efforts of Participant on behalf of the
Company and its Subsidiaries and desires to motivate Participant in
Participant’s work and provide an inducement to remain in the service of the
Company and its Subsidiaries; and


WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to award Units provided for in this
Agreement and the Notice of Award to Participant, subject to certain
restrictions, as an incentive for increased efforts and successful achievements;


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:


1.    Restricted Stock Unit Award. The Company is awarding to Participant Units
as set forth in the Notice of Award, subject to the rights of and limitations on
Participant as owner thereof as set forth in this Agreement. If so indicated on
the Notice of Award, the restrictive covenants set forth on Exhibit A, attached
hereto, shall apply and shall form a part of the Agreement.


2.Transfer Restriction. Units may not be transferred by Participant in any
manner except that Units may be transferred by will or by the laws of descent
and distribution if Participant dies while an employee of the Company or any of
its Subsidiaries, and holds vested Units as of the date of his or her death.


3.    Vesting.


(a)    Units shall become vested in accordance with the Vesting Schedule in the
Notice of Award so long as Participant maintains a Continuous Status as an
Employee, subject to Section 16 below.


(b)    If Participant ceases to maintain a Continuous Status as an Employee for
any reason, all Units to the extent not yet vested under Section 3(a) on the
date Participant ceases to maintain a Continuous Status as an Employee shall be
forfeited by Participant without payment of any consideration to Participant
therefor. Any Units so forfeited shall be canceled and any Shares considered
issuable pursuant to such Units, if applicable, shall be returned to the status
of authorized but unissued Shares, to be held for future distributions under the
Company’s 2002 Plan. Notwithstanding the above, an executive officer of the
Company, in his or her sole discretion, may determine whether a portion or all
of the unvested Units awarded hereunder become vested as of the date of death or
termination of employment on account of disability (as determined by an
executive officer of the Company in accordance with the policies of the
Company), in which case such date shall be deemed the Vesting Date. Unless
changed by the Committee,


1

--------------------------------------------------------------------------------





“disability” means that Participant ceases to be an employee on account of
disability as a result of which Participant is determined to be disabled by the
determining authority under the long-term or total permanent disability policy,
or government social security or other similar benefit program, of the country
or location in which Participant is employed and in the absence of such
determining authority by the Committee in accordance with the policies of the
Company.


4.    Vesting of Units and Issuance of Shares. Upon the Vesting Date, (i) one
Share and (ii) an amount in cash equal to the cash dividends, if any, paid with
respect to such share between the Award Date and the Vesting Date shall be
issuable for each Unit that vests on such date, subject to the terms and
provisions of the 2002 Plan, the Notice of Award and this Agreement. Upon
satisfaction of any required tax or other withholding obligations as set forth
in Section 6 of this Agreement, the Shares and cash amount (if any) will be
issued to Participant (as evidenced by the appropriate entry in the books of the
Company or a duly authorized transfer agent of the Company) as soon as
practicable after the Vesting Date, but in any event, within the period ending
on the later to occur of the date that is two and a half (2½) months from the
end of (i) Participant’s tax year that includes the applicable Vesting Date, or
(ii) the Company’s tax year that includes the applicable Vesting Date (such
period, the “short-term deferral period”). Any fractional Unit remaining after
all Units under this Award are fully vested shall be discarded and neither a
fractional Share nor any dividends issued with respect to such fractional share
shall be issued at vesting of the fractional Unit. Notwithstanding the above,
the Company may, in its discretion, pay to Participant all or a portion of any
vested Units in cash in an amount equal to the Fair Market Value of the relevant
number of Shares on the applicable Vesting Date, or on such other date or dates
within the short-term deferral period which the Company may at its absolute
discretion prescribe, less any tax or other withholding obligations set forth in
Section 6 of this Agreement.


5.    Right to Shares. Except as otherwise determined by the Committee, in its
discretion, and as provided in Section 4, Participant shall not have any right
in, to or with respect to any of the Shares (including any voting rights or
rights with respect to dividends paid on the Shares, including rights to
dividend equivalent payments) issuable for a Unit under the Award until the
Award is settled by the issuance of such Shares to Participant.


6.    Withholding of Taxes.


(a)General. Participant is ultimately liable and responsible for all taxes owed
by Participant in connection with the 2002 Plan including, without limitation,
the award of Units, vesting of units, issue and sale of Shares regardless of any
action the Company or any of its Subsidiaries takes with respect to any tax
withholding obligations that arise in connection with the 2002 Plan. Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of Units awarded or the subsequent sale of any of the Shares. The
Company and its Subsidiaries do not commit and are under no obligation to
structure the Award to reduce or eliminate Participant’s tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with Units
awarded (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state or local taxes or
applicable foreign taxes and including any employment tax obligation (the “Tax
Withholding Obligation”), Participant must agree to the satisfaction of such Tax
Withholding Obligation in a manner acceptable to the Company, including by one
of the following methods:


(i)By Share Withholding. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those Shares issuable to Participant the whole
number of Shares sufficient to satisfy the Tax Withholding Obligation. Share
withholding will generally be used to satisfy the tax liability of individuals
subject to the short-swing profit restrictions of Section 16(b) of the
Securities Exchange Act of 1934, as amended.




2

--------------------------------------------------------------------------------





(ii)By Sale of Shares. Unless the Company permits Participant to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Award constitutes Participant’s instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant’s behalf a whole number of Shares from those
Shares issuable to Participant as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the applicable Tax Withholding
Obligation. Such Shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a Vesting Date) or as soon thereafter as practicable. Participant
will be responsible for all brokers’ fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Tax Withholding Obligation the Company agrees
to pay such excess in cash to Participant. Participant acknowledges that the
Company is under no obligation to arrange for such sale at any particular price,
and that the proceeds of any such sale may not be sufficient to satisfy the Tax
Withholding Obligation. Accordingly, Participant agrees to pay to the Company or
any of its Subsidiaries as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the sale of Shares described above.


(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of days as determined by the Committee or
its designee) before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. Alternatively, the Company may require that
Participant satisfy any Tax Withholding Obligation in any such manner. If the
Company approves Participant’s request, or so requires, within five (5) business
days of the Vesting Date (or such fewer number of days as determined by the
Committee or its designee) Participant must deliver to the Company the amount
that the Company determines is sufficient to satisfy the Tax Withholding
Obligation by (x) wire transfer to such account as the Company may direct, (y)
delivery of a certified check payable to the Company, or (z) such other means as
specified from time to time by the Committee or its designee.
 
7.    Successors. This Agreement shall (a) inure to the benefit of, and be
enforceable by, the Company’s successors and assigns, and (b) be binding on
Participant’s executors, administrators, heirs and successors, in the event that
Participant dies and Section 2 of this Agreement applies. Nothing contained in
the 2002 Plan, the Notice of Award or this Agreement shall be interpreted as
imposing any liability on the Company or the Committee in favor of Participant
or any purchaser or other transferee of Units or Shares with respect to any
loss, cost or expense which such Participant, purchaser or other transferee may
incur in connection with, or arising out of any transaction involving, any Units
or Shares subject to the 2002 Plan, the Notice of Award or this Agreement.


8.    No Compensation Deferrals. This Agreement, the Notice of Award and the
2002 Plan are intended to be exempt from or comply with Section 409A (“Section
409A”) of the United States Internal Revenue Code of 1986, as amended, and shall
be administered and construed in accordance with such intent. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, unilaterally to amend or modify, or to take any other
actions, as the Committee determines are necessary or appropriate with respect
to, the 2002 Plan, the Notice of Award and/or this Agreement to ensure that no
awards (including, without limitation, the Units) become subject to the
requirements of Section 409A, provided, however, that the Company makes no
representation that the Units are not subject to Section 409A nor makes any
undertaking to preclude Section 409A from applying to the Units. In furtherance,
and not in limitation of the foregoing: (a) in no event may Participant
designate, directly or indirectly, the calendar year of any payment to be made
hereunder; and (b) notwithstanding any other provisions of this Agreement to the
contrary, a termination of employment hereunder shall mean and be interpreted
consistent with a “separation from service” within the meaning of Section 409A
with respect to any payment hereunder that constitute a “deferral of
compensation” under Section 409A that becomes due on account of such separation
from service.




3

--------------------------------------------------------------------------------





9.    Integration. The terms of the 2002 Plan, the Notice of Award and this
Agreement are intended by the Company and Participant to be the final expression
of their agreement with respect to Units and may not be contradicted by evidence
of any prior or contemporaneous agreement. The Company and Participant further
intend that the 2002 Plan, the Notice of Award and this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any arbitration, judicial,
administrative or other legal proceeding involving the 2002 Plan, the Notice of
Award or this Agreement. Accordingly, the 2002 Plan, the Notice of Award and
this Agreement contain the entire understanding between the parties and
supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.


10.    Waivers. Any failure to enforce any terms or conditions of the 2002 Plan,
the Notice of Award or this Agreement by the Company or by Participant shall not
be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power for all or any other times.


11.    Severability of Provisions. If any provision of the 2002 Plan, the Notice
of Award or this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision thereof; and
the 2002 Plan, the Notice of Award and this Agreement shall be construed and
enforced as if none of them included such provision.


12.    Committee Decisions Conclusive. This Agreement and the Notice of Award
are administered and interpreted by the Committee and the Committee has full and
exclusive discretion to interpret and administer this Agreement and the Notice
of Award. All actions, interpretations and decisions of the Committee are
conclusive and binding on all persons, and will be given the maximum possible
deference allowed by law.


13.    Mandatory Direct Discussion, Mediation, and Arbitration. To the extent
permitted by law, any claim, disagreement, or dispute arising out of or relating
to the 2002 Plan, the Notice of Award, and/or this Agreement, including the
meaning or interpretation thereof (a “Dispute”), shall be resolved solely and
exclusively by direct discussion and mandatory mediation followed, if necessary,
by final and binding arbitration in accordance with the terms and procedures
specified in this Section 13. These terms and procedures apply solely to the
resolution of a Dispute as defined in this Agreement. Any other claim, issue, or
complaint raised by Participant who is subject to the Franklin Templeton
Investments Alternative Dispute Resolution Policy and Agreement (the “ADR
Agreement”), which claims, issues or complaints are not covered by this
Agreement will be resolved according to the terms and procedures of the ADR
Agreement. With regard to any Dispute as defined in this Agreement, if there is
a difference between the terms or procedures defined in the ADR Agreement, and
the terms and procedures defined in this Agreement, this Agreement’s terms and
procedures shall control. Participant and the Company specifically agree to
waive the right to pursue any Dispute before a court or jury.
(a)    Direct Discussion. Upon written notice of any Dispute, Participant and
the Company (each referred to as a “party” and together as the “parties”) shall
first attempt to resolve the Dispute by direct discussion.


(b)Mediation. If a Dispute is not resolved by direct discussion then either
party may request mediation of the Dispute by sending a written notice
requesting mediation to the other party. The parties will mutually agree to the
selection of a mediator, whose compensation will be borne by the Company.


(c)Arbitration. If a Dispute is not resolved by direct discussion and mandatory
mediation, then either party may request final and binding arbitration of the
Dispute by sending a written notice requesting arbitration to the other party.
The Dispute will be heard by a single arbitrator unless, within 45 days of
receiving the initial written demand for arbitration, either party elects by
written notice to the other party for the arbitration to be heard by a panel of
three arbitrators. If a single arbitrator is used, the parties will mutually
agree to the selection of the arbitrator. If either party elects for the
arbitration to be heard by a panel of three arbitrators, each party will select
one arbitrator, and the arbitrators selected by the parties will, within a
reasonable period of time, then appoint a third arbitrator to serve as chair of
the panel.




4

--------------------------------------------------------------------------------





The arbitration will be conducted in accordance with the Employment Arbitration
Rules and Mediation Procedures of the AAA as amended and effective November 1,
2009 (the “AAA Rules”) but without necessarily retaining AAA or any other third
party to administer the arbitration. The parties will determine whether a third
party administration service is necessary and, if jointly deemed necessary,
agree to a mutually acceptable arbitration administration service, whether AAA
or otherwise, within 45 days of receipt of the initial written demand for
arbitration. If the parties do not agree about whether a third party is needed
to administer the arbitration, or if the parties cannot reach agreement as to
which administration service to use within 45 days, any arbitration will be
administered by AAA. The location for the arbitration shall be in the county or
comparable jurisdiction of Participant’s employment. Judgment on the award
rendered may be entered in any court having jurisdiction.


The Company will pay all of the costs of arbitration that are attributable to
the employer pursuant to the AAA Rules, unless applicable law requires the
Company to pay a greater share or all of the costs. In addition, if a single
arbitrator is used, or if the Company elects for the arbitration to be heard by
a panel of three arbitrators, the compensation and expenses of the arbitrator(s)
will be paid by the Company. If Participant elects for the arbitration to be
heard by a panel of three arbitrators, Participant will be responsible for
paying one-half of the arbitrators’ compensation and expenses.


All statutes of limitation that would otherwise be applicable shall apply to any
arbitration proceeding under this Section. To the extent permitted by law,
Participant waives the right to participate in a class, representative or
collective action, as a class representative, class member, as an opt-in party,
or private attorney general or join or consolidate claims with claims of any
other person or entity, with respect to any Dispute, whether before a court or
jury or in arbitration. Nothing in this Agreement, however, is intended or
understood to limit, contradict, or preclude the rights reserved by law for
Participant to initiate any administrative claim, or to excuse Participant from
bringing an administrative claim before any agency in order to fulfill any
obligation by Participant to exhaust administrative remedies. The provisions of
this Section are intended by Participant and the Company to be exclusive for all
purposes and applicable to any and all Disputes.


Except as otherwise provided in this Agreement, or as otherwise mutually agreed
by the parties, the arbitrator(s) will conduct the arbitration pursuant to the
AAA Rules, the U.S. Federal Arbitration Act, 9 U.S.C. section 1, et seq., and
the U.S. Federal Rules of Evidence. The arbitrator(s) shall have jurisdiction
and authority only to award Participant an amount equal to or less than the
amount of the Award challenged in the Dispute, subject to the same terms and
conditions as the Notice of Award in Dispute, and shall not have jurisdiction or
authority to make any other award of any type, including, without limitation,
punitive damages, unforeseeable economic damages, damages for pain, suffering or
emotional distress, or any other kind or form of damages (the “Arbitrator
Authority”). Thus, the arbitrator(s) shall not have jurisdiction or authority to
grant preliminary or final injunctive relief or specific performance. The
remedy, if any, awarded by the arbitrator(s) within the Arbitrator Authority
shall be the sole and exclusive remedy for any Dispute that is subject to
arbitration under this Section.


If Participant is an Associated Person employed by a Member Firm (as each such
term is defined by the rules of the Financial Industry Regulatory Authority
(“FINRA”)), nothing in this Agreement prohibits or restricts Participant or the
Member Firm from filing an arbitration claim involving a Dispute in the FINRA
arbitration forum as specified in FINRA rules. In such a case, the parties each
reserve the right to elect to have the arbitration heard by a panel of three
arbitrators regardless of the dollar amount of the claim. The parties further
agree that the authority of the arbitrator(s) in any FINRA arbitration of a
Dispute is limited to the Arbitrator Authority defined above. Unless otherwise
mutually agreed by the parties, the arbitrator(s) will conduct the arbitration
pursuant to the FINRA Code of Arbitration Procedure for Industry Disputes (the
“FINRA Code”) and the Federal Rules of Evidence. All fees, costs, and expenses
of FINRA arbitration, whether a single arbitrator or a panel of arbitrators is
selected, including any hearing session fees, arbitration fees, surcharges, and
filing fees, will be allocated as specified in the FINRA Code.


14.    Delaware Law. The 2002 Plan, the Notice of Award and this Agreement are
governed by, and all Disputes arising under or in connection with the 2002 Plan,
the Notice of Award and this Agreement shall be resolved in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules, to
the extent not preempted by the federal laws of the United States of America.


5

--------------------------------------------------------------------------------







15.    Country Appendices. If Participant relocates to a country outside the
United States: (i) any special terms and conditions that may apply to Units
granted to Participants in such country under Appendices to this Agreement will
apply to Participant; or (ii) if Units have not been granted to employees in
such country under this Agreement, any other special terms and conditions, will
apply to Participant, in each case to the extent the Company determines that the
application of such terms and conditions is necessary or advisable to comply
with local law or facilitate the administration of the 2002 Plan, and provided
the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Units (unless the Company specifically
determines to incur such expense).


16.
Forfeiture.



(a)    Forfeiture Pursuant to Restatement of Financial Results. Notwithstanding
anything in the Award to the contrary, in the event that (i) the Company issues
a restatement of financial results to correct a material error; (ii) the
Committee determines, in good faith, that fraud or willful misconduct by
Participant was a significant contributing factor to the need to issue such
restatement; and (iii) some or all of the Units that were granted and/or Shares
and/or other property earned prior to such restatement by Participant would not
have been granted and/or earned, as applicable, based upon the restated
financial results, Participant shall immediately return to the Company all
Shares and other property received with respect to those Units, including any
cash dividends paid with respect to the Units or such Shares, any pre-tax income
derived from ownership and any gross proceeds from disposition of such Shares
and property, that would not have been granted and/or earned based upon the
restated financial results (the “Repayment Obligation”), and all such Units
(whether or not vested) shall immediately be forfeited. The Company shall be
able to enforce the Repayment Obligation by all legal means available,
including, without limitation, by withholding such amount from other sums and
property owed by the Company to Participant.


(b)    Forfeiture Pursuant to Fraud or Breach of Securities Law. Notwithstanding
anything in the Award to the contrary, in the event that Participant:


(i)    is convicted by any court for fraud;


(ii)    is finally adjudicated by any court or is otherwise finally determined
by a Regulatory Agency to be in violation of any Securities Law where the
violation related to a period of time during which Participant was an employee;
or


(iii)    enters into a settlement agreement with a Regulatory Agency, with or
without admission of any liability, in relation to or in connection with an
allegation concerning a violation of any Securities Law by Participant where the
violation or alleged violation related to a period of time during which
Participant was an employee, and the terms of the settlement agreement result in
(x) Participant making, or being required to make, payment of any penalty or a
payment in lieu of any penalty or redress in respect of such violation, or
alleged violation; (y) the publication of any statement of reprimand or censure;
or (z) Participant suffering any other penalty including (without limitation)
suspension or termination of Participant’s status for the purposes of any
Securities Law, all of Participant’s Units that have not vested shall
immediately be forfeited without any payment to Participant therefor. Any Units
so forfeited shall be canceled.


Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that only a portion of Participant’s Units specified by the
Committee (or no Units) shall be forfeited.


For the purposes of this Section 16(b), the following words shall have the
following meanings:


“Regulatory Agency” shall mean in any jurisdiction any department of government,
independent agency, authority appointed by statute or by government in
connection with the supervision and or enforcement of any Securities Law
including, but not limited to, the U.S. Securities and Exchange Commission;




6

--------------------------------------------------------------------------------





“Securities Law” shall mean any enactment, law, statute, rule, requirement or
regulation in any jurisdiction relating to Securities that is or was applicable
to the Company or that is or was applicable to Participant; and
 
“Securities” shall mean any shares, bonds, derivatives or other financial
instruments or financial assets or any interest therein.


(c)    Other Repayment/Forfeiture. Any benefits Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with (i) any applicable listing standards of a national securities
exchange adopted in accordance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations of the U.S. Securities
and Exchange Commission adopted thereunder, (ii) similar laws, and implementing
rules and regulations, of the European Union (as implemented by its member
states and by the European Securities and Markets Authority) and of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to Participant.


END OF AGREEMENT




7

--------------------------------------------------------------------------------






EXHIBIT A
TO
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Exhibit A to the Agreement shall apply if so indicated in the Notice of
Award.
1.Confidentiality.


(a)Confidential Information Obligations and Restrictions. Participant shall keep
confidential and, except as the Company may otherwise consent to in writing,
shall not divulge, communicate, disclose, or use to the detriment of the Company
Group or for the benefit of any other person or persons, misuse in any way, or
make any use of, except for the benefit of the Company Group, at any time either
between the Award Date and the applicable Vesting Date or at any time
thereafter, any Confidential Information (as defined below). Participant shall
not disclose, deliver, reproduce, or in any way allow any such Confidential
Information to be disclosed, delivered to or used by any third parties without
the specific direction or consent of a duly authorized representative of the
Company, except in connection with the discharge of Participant’s duties. Any
Confidential Information now or hereafter acquired by Participant with respect
to the business of the Company Group shall be deemed a valuable, special and
unique asset of the Company Group that is received by Participant in confidence
and as a fiduciary, and Participant shall remain a fiduciary to the Company with
respect to all of such information. Notwithstanding anything to the contrary
herein, Participant shall not have any obligation to keep confidential any
information (and the term “Confidential Information” shall not be deemed to
include any information) that (A) is generally available to the public through
no fault or wrongful act of Participant in breach of the terms hereof, (B) is
disseminated by the Company Group publicly without requiring confidentiality,
(C) is required by law or regulation to be disclosed by Participant, or (D) is
required to be disclosed by Participant to any Government Agency (as defined
below) or person to whom disclosure is required by judicial or administrative
process.


(b)Permissible Disclosure of Confidential Information.


(i)Employee Rights Protected. Nothing in this Agreement shall limit or interfere
with Participant’s right to file a charge or complaint with any Government
Agency (as defined below) or ability, without notice to or authorization from
the Company, to communicate with any Government Agency for the purpose of
reporting a reasonable belief that a possible violation of law has occurred or
may occur, or to participate, cooperate, provide information (including
documents) or testify in any inquiry, investigation, proceeding or action that
may be conducted by any Government Agency.  Participant will not be held
criminally or civilly liable under any U.S. federal or state trade secret law
for the disclosure of any Confidential Information or other trade secret that is
made in confidence to a Government Agency or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law.  Participant
will also not be held criminally or civilly liable under any U.S. federal or
state trade secret law for the disclosure of any Confidential Information or
other trade secret that is made in a complaint or other document filed in a
legal proceeding, if such filing is made under seal.  If Participant files a
claim against the Company or any member of the Company Group alleging that the
Company (or any member of the Company Group) retaliated against Participant for
reporting a suspected violation of law, Participant may disclose the
Confidential Information or other trade secret to Participant’s attorney and use
the Confidential Information or other trade secret information in such legal
proceeding provided Participant (i) files any document containing the
Confidential Information or other trade secret under seal and (ii) does not
otherwise disclose the Confidential Information or other trade secret, except
pursuant to an order issued by the tribunal with jurisdiction over Participant’s
claim. 




8

--------------------------------------------------------------------------------





(ii)Responding to Legal Process. Separately, to the extent Participant receives
any subpoena, court order, or other legal process issued in any private
litigation or arbitration regarding any matter or action involving the Company
Group, then to the extent permitted by law or regulation, Participant shall,
before providing any Confidential Information, give prompt prior written notice
to the Company’s General Counsel in order to provide the Company with a
reasonable opportunity to take appropriate steps to protect its Confidential
Information to the fullest extent possible.


2.Return of Confidential Material. Upon the completion or other termination of
Participant’s services for the Company Group, Participant shall promptly
surrender and deliver to the Company all records, materials, equipment,
drawings, documents, notes and books and data of any nature pertaining to any
Confidential Information of the Company Group or to Participant’s services, and
Participant will not take any description containing or pertaining to any
Confidential Information or data of the Company Group which Participant may
produce or obtain during the course of Participant’s services.


3.Non-Solicit; Non-Interference. Participant agrees that the Company Group has
invested substantial time, effort and expense in compiling its Confidential
Information, in assembling its present staff of personnel and in attracting
and/or contracting with its current clients and customers and its prospective
clients and customers. In consideration of the Company Group granting access to
Confidential Information, and in order to protect both the confidentiality of
Confidential Information and the Company Group’s connections with staff, clients
and customers and prospective clients and customers, Participant agrees that,
subject to any applicable jurisdiction specific limitations set forth in Section
4(a) and (b) below, during Participant’s employment and during the Restricted
Period, Participant shall not:


(a)either on Participant’s own account or in conjunction with or on behalf of
any other person, directly or indirectly, solicit, approach, counsel, entice
away or attempt to entice away any individual who during the Relevant Period is
or was a Senior Employee of the Company Group in the Restricted Area to leave
the employ of the Company Group, including by means of the supply of names or
expressing views on qualifications or otherwise; or


(b)either on Participant’s own account or in conjunction with or on behalf of
any other person, solicit, approach, contact, communicate with, or have business
dealings, directly or indirectly, with any person in the Restricted Area who was
an investor or business partner, a client or customer or prospective client or
customer of the Company Group during the Relevant Period and with whom
Participant had material business dealings during the Relevant Period; provided,
that nothing contained in this Section 3(b) shall be deemed to prohibit
Participant from seeking or doing any business which is not in direct or
indirect competition with the business carried on by the Company Group.


4.Certain Limitations. If a court determines that a restriction set forth in
Section 3(a) or (b) cannot be enforced as written because it is overbroad in
part (such as time, scope of activity, or geography), the parties agree that a
court shall enforce the restrictions to such lesser extent as is allowed by law
and/or reform the overbroad part of the restriction to make it enforceable. If,
despite the foregoing, any provision contained in this Exhibit A is determined
to be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect. In addition,
the following provisions shall apply to limit, in whole or in part, the
application of Section 3(a) and (b) of this Exhibit A:


(a)California.  For so long as Participant resides in California and California
law controls, Section 3(a) shall only be applicable to solicitation by unlawful
means, including use of Confidential Information, and Section 3(b) shall only be
applicable to solicitation to the extent that Participant’s solicitation
involves use or disclosure of Confidential Information.


(b)New York.   For so long as Participant resides in New York and New York law
controls, Section 3(b) shall be deemed modified so that client or customer means
a client or customer (person or entity) that either (i) Participant had relevant
business-related dealings with; or (ii) in relation to whom Participant had
access to Confidential Information, in either case, for the first time during
employment with the Company Group.


9

--------------------------------------------------------------------------------







5.Acceptance. Participant accepts that the restrictions contained in this
Exhibit A are reasonable and necessary for the protection of the legitimate
interests of the Company Group.


6.Definitions. For purposes of this Exhibit A, the capitalized terms below shall
have the following meanings:


(a)“Company Group” means the Company and its Subsidiaries, partnerships, joint
ventures and related and affiliated business entities.


(b)“Confidential Information” means information disclosed to Participant or
known by Participant as a consequence of or through the unique position of
Participant’s employment with the Company or any of its Subsidiaries (including
information conceived, originated, discovered or developed by Participant) prior
to or after the Award Date, and not generally or publicly known, about the
Company or its business, including, without limitation, data, information or
other compilation of information of the Company Group relating to the products,
processes, technical data, research and development, formulas, programs, test
data, customer lists, investor lists, business plans, marketing plans,
investment plans and strategies, pricing strategies or other subject matter
pertaining to any business of the Company Group or any of its clients,
customers, consultants, licensees or affiliates which Participant may produce,
obtain or otherwise learn of during the course of Participant’s performance of
services, including information expressly deemed to be confidential by the
Company Group.


(c)“Government Agency” includes any U.S. or non-U.S. national, federal,
provincial, regional, state, or local governmental agency, commission or
legislative body, or self-regulatory organization, including, by way of
representative example only, any securities and financial regulators or
employment and labor regulators.


(d)“Relevant Period” means the 12-month period up to and including the date of
Participant’s termination of employment with the Company Group (or, where
Participant is placed on garden leave, the 12-month period up to and including
the date of the commencement of such period of garden leave).


(e)“Restricted Area” means those geographic regions or territories within any
country or state in which any member of the Company Group operates where during
the last two years of Participant’s employment with the Company Group, as
applicable: (i) Participant is or was engaged to provide services or materially
involved in providing services (including account management, both individually
and with colleagues, and client services undertaken in locations outside
Participant’s place of work); and/or (ii) Participant has or had geographic
responsibility.


(f)“Restricted Period” means the 12-month period after the date of Participant’s
termination of employment with the Company Group. The Restricted Period shall be
reduced by any period spent on garden leave.


(g)“Senior Employee” means any employee with whom Participant had material
business dealings during the Relevant Period and who: (a) has direct business
contact with clients or customers or prospective clients or customers as part of
such employee’s day-to-day work; or (b) operates at a senior professional level
or holds a management/executive role.


7.Survival. This Exhibit A shall survive the expiration or termination of
Participant’s employment and shall survive the expiration or termination of the
Agreement.




10

--------------------------------------------------------------------------------






APPENDIX A
TO
FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. RESIDENT PARTICIPANTS
Notwithstanding the terms of the Restricted Stock Unit Award Agreement (the
“Base Agreement”) to which this Appendix A is attached, if Participant is not
resident in the United States at the time of grant of the Award or at any time
between the time of grant and vesting, the following terms and provisions shall
amend and supersede the terms and provisions set forth in the Base Agreement to
the extent set forth herein. In the event of any conflict between the Base
Agreement and this Appendix A, the terms of this Appendix A shall prevail.


A.    Vesting.


Section 3(b) of the Base Agreement is amended to read in full as follows:


(b)    In the event of termination of Participant’s Continuous Status as an
Employee (whether or not in breach of local labor laws and whether or not later
found to be invalid) for any reason, Participant’s rights under the 2002 Plan,
including but not limited to the right to receive the Units, if any, the vesting
thereof and the right to dividend equivalent payments, if any, will terminate
effective as of the date that Participant is no longer an active employee of the
Company or one of its Subsidiaries and will not be extended by any notice
period, whether mandated under local law or agreed upon between the Company or a
Subsidiary and Participant (e.g., active employment would not include a period
of “garden leave” or similar period required pursuant to local law or the terms
of any agreement between the Company or a Subsidiary and Participant). For
avoidance of doubt, the foregoing provision expressly applies to any case where
Participant’s employment is terminated by Participant for any reason, by the
Company or a Subsidiary with or without cause for any reason, or in the event of
any other termination of Participant’s employment caused directly or indirectly
by the Company or a Subsidiary. All Units to the extent not yet vested under
Section 3(a) on the date Participant ceases to be an active employee shall be
forfeited by Participant without payment of any consideration to Participant
therefor. Any Units so forfeited shall be canceled and any Shares considered
issuable pursuant to such Units, if applicable, shall be returned to the status
of authorized but unissued Shares, to be held for future distributions under the
Company’s 2002 Plan. The Company shall have the exclusive discretion to
determine when Participant is no longer an active employee for purposes of the
grant of the Units.


B.    Withholding of Taxes.


Section 6 of the Base Agreement is amended to read in full as follows:


(a)General. Regardless of any action the Company or any of its Subsidiaries,
including Participant’s actual employer (the “Employer”), takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer:
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units, including the
grant of the Units, the vesting of the Units and the issuance of Shares or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends or dividend equivalent
payments; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Units to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


1

--------------------------------------------------------------------------------





(b)    Payment of Withholding Taxes. Prior to any event in connection with Units
awarded (e.g., vesting) that the Company determines may result in any obligation
to withhold or account for Tax-Related Items, Participant shall pay, or make
adequate arrangements satisfactory to the Company and/or to the Employer (in
their sole discretion) to satisfy, all withholding and payment on account
obligations of the Company and/or the Employer (the “Tax Withholding
Obligation”). In this regard, Participant authorizes the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by
Participant from Participant’s wages or other cash compensation payable to
Participant by the Company or the Employer or from any equivalent cash payment
received upon vesting of the Units. Alternatively, or in addition, if
permissible under local law, the Company or the Employer, or their respective
agents, may, in their sole discretion, satisfy the Tax Withholding Obligation by
one of the following methods:
(i)By Share Withholding. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those Shares issuable to Participant the whole
number of Shares sufficient to satisfy the Tax Withholding Obligation. If the
obligation of Tax-Related Items is satisfied by Share withholding (i.e.,
reducing the number of Shares issued upon vesting of the Units) as set forth
herein, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the Units, notwithstanding that a number of the
Shares is held back solely for the purpose of satisfying the Tax Withholding
Obligation. Share withholding will generally be used to satisfy the obligation
for Tax-Related Items of individuals subject to the short-swing profit
restrictions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.


(ii)By Sale of Shares. Unless the Company permits Participant to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Award constitutes Participant’s instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell or arrange for the sale of Shares to be issued on the
vesting of the Units to satisfy the Tax Withholding Obligation. Such Shares will
be sold on the day such Tax Withholding Obligation arises (e.g., a Vesting Date)
or as soon thereafter as practicable. Participant will be responsible for all
brokers’ fees and other costs of sale, and Participant agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. If the Tax Withholding Obligation is satisfied by sale of
Shares, the Company and the Employer will endeavor to sell only the number of
Shares required to satisfy Participant’s and/or the Employer’s obligation for
Tax-Related Items; however, Participant agrees that the Company and/or the
Employer may sell more Shares than necessary to cover the Tax-Related Items and
that, in such event, the Company will reimburse Participant for the excess
amount withheld, in cash and without interest. Participant acknowledges that the
Company is under no obligation to arrange for such sale at any particular price,
and that the proceeds of any such sale may not be sufficient to satisfy
Participant’s obligation for Tax-Related Items. Accordingly, Participant agrees
to pay to the Company or any of its Subsidiaries as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the sale of Shares described
above.


(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of days as determined by the Committee or
its designee) before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. If the Company approves Participant’s request,
within five (5) business days of the Vesting Date (or such fewer number of days
as determined by the Committee or its designee) Participant must deliver to the
Company the amount that the Company determines is sufficient to satisfy the Tax
Withholding Obligation by (x) wire transfer to such account as the Company may
direct, (y) delivery of a certified check payable to the Company, or (z) such
other means as specified from time to time by the Committee or its designee.


Participant shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the 2002 Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver Shares or the proceeds of the sale of Shares to Participant if
Participant fails to comply with Participant’s obligation in connection with the
Tax-Related Items.


2

--------------------------------------------------------------------------------







C.    Forfeiture.


Section 16 of the Base Agreement is supplemented by the following provision:


In its sole discretion, the Committee may amend or waive the provisions of
Section 16 of the Base Agreement, in whole or in part, to the extent necessary
or advisable to comply with applicable laws, as determined by the Committee.


D.    Additional Provisions.


The Base Agreement is further amended by adding the following after the text of
Section 16:


17.    Requirements of Law. The granting of Units under the 2002 Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
No Shares will be issued or delivered to Participant under the 2002 Plan unless
and until there has been compliance with such applicable laws, as determined by
the Company.


18.    Nature of the Grant. In accepting the Units, Participant acknowledges
that:


(a)the 2002 Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;


(b)the grant of Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units even if Units have been awarded repeatedly in the past;


(c)all decisions with respect to future grants of Units, if any, will be at the
sole discretion of the Company;


(d)Participant’s participation in the 2002 Plan is voluntary;


(e)the Units and the Shares subject to the Units are not intended to replace any
pension rights or compensation;


(f)notwithstanding any language in the Agreement or the Notice of Award to the
contrary, the Units and the Shares subject to the Units are an extraordinary
item that do not constitute compensation of any kind for services of any kind
rendered to the Company or to the Employer, and the Units are outside the scope
of Participant’s employment contract, if any;


(g)notwithstanding any language in the Agreement or the Notice of Award to the
contrary, the Units and the Shares subject to the Units are not part of normal
or expected compensation or salary for any purpose, including, but not limited
to, calculation of any overtime, severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Subsidiary or affiliate of the Company;


(h)the grant of Units will not be interpreted to form an employment contract or
relationship with the Company, the Employer or any Subsidiary or affiliate of
the Company;


(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;




3

--------------------------------------------------------------------------------





(j)no claim or entitlement to compensation or damages arises from the forfeiture
of the Units resulting from termination of Participant’s Continuous Status as an
Employee (for any reason whatsoever and whether or not in breach of local labor
laws and whether or not later found to be invalid), and in consideration of the
grant of the Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any such claim against the Company or the
Employer, waives Participant’s ability, if any, to bring such claim, and
releases the Company or any Subsidiary or affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the 2002 Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agreed to execute
any and all documents to request dismissal or withdrawal of such claim; and


(k)further, no claim or entitlement to compensation or damages arises if, in
satisfying Participant’s (and/or the Employer’s) obligation for Tax-Related
Items pursuant to Section 6 of the Agreement, as modified by this Appendix A,
the Company and/or the Employer withholds an amount in excess of the amount
legally required to be withheld, and in consideration of the grant of the Units
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any such claim against the Company or the Employer, waives
Participant’s ability, if any, to bring such claim, and releases the Company or
any Subsidiary or affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the 2002 Plan, Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agreed to execute any and all documents
to request dismissal or withdrawal of such claim.


19.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the 2002 Plan or acquisition or sale of Shares.
Participant is hereby advised to consult with Participant’s own personal tax,
legal and financial advisors regarding his or her participation in the 2002 Plan
before taking any action related to the 2002 Plan.


20.    Data Protection.


The Company’s External Privacy and Cookies Notice (the “External Privacy
Notice”) is available online at:
http://www.franklintempletonglobal.com/franklintempletonglobal/privacy (and
“GDPR Frequently Asked Questions” can be found at the same URL).


The information in this Section 20 is provided to Participants by the Company
for the exclusive purpose of processing Personal Data (as defined in the
External Privacy Notice) in the context of implementing, administering and
managing the 2002 Plan. For the purposes of this Section 20, the Company is the
controller. Where local data protection laws require the appointment of a local
representative, such representative will be the Company’s Data Protection
Officer. A glossary of terms used in this Section 20 is provided below.


This Section 20 applies in addition to the Company’s Employee Privacy Notice
which can be accessed via Passport.


Participant is responsible for: (i) providing the Employer and the Company with
accurate and up-to-date Personal Data; and (ii) updating those Personal Data in
the event of any material changes.


For any questions related to this Section 20 or relating to the Company’s
processing of Personal Data, please contact the Data Protection Officer at
[______________].


Glossary
 
‘controller’ means the entity that decides how and why Personal Data are
processed.


‘process’, ‘processing’ or ‘processed’ means anything that is done with Personal
Data, including collecting, storing, accessing, using, editing, disclosing or
deleting those data.




4

--------------------------------------------------------------------------------





21.    Language. If Participant has received the Agreement or any other document
related to the 2002 Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.


22.    Country Appendices. Notwithstanding any provision in the Base Agreement
or this Appendix A to the contrary, the Units shall be subject to the special
terms and provisions set forth in any country-specific Appendices to this
Agreement for Participant’s country of residence, if any. If Participant
relocates to another country of residence, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable to
comply with local law or facilitate the administration of the 2002 Plan and
provided the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Units (unless the Company specifically
determines to incur such expense). In the event of any conflict between this
Appendix A and any applicable country Appendix, the terms of the applicable
country Appendix shall prevail.


23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the 2002 Plan, on
the Units and on any Shares acquired under the 2002 Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the 2002 Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.






5